*402OPINION.
TRUssell :
Although the petitioner did not in its orignial income-tax returns for the years here under consideration claim a deduction for exhaustion of patent values, it is not precluded from now asserting a claim to such deductions. Appeal of Union Metal Mfg. Co., 1 B. T. A. 395.
Respecting the March 1, 1913, value of petitioner’s patents, the record is not as clear as might bo desired, but the fact that during the five years prior to 1913 the sales of machines made under these patents were maintained at a comparatively steady figure and that the net income of the company during the same years showed a similar steady production of profits convinces us that these patents had a value which must be reflected in the profits realized, and we are of the opinion, and therefore find, that the March 1, 1913, value of the two patents described in the findings of fact is $7,500, and that for the years here under consideration the petitioner is entitled to the deduction from gross income on account of the exhaustion of such values computed on the basis of the average life of the said two patents after March 1, 1913.
A redetei-mination of the deficiencies in accordance with the foregoing findings of fact and opinion will he made on 15 days’ notice, under Rule 50, and judgment will be entered accordingly.
Sternhagen dissents.